Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 8-19, filed November 23, 2020, with respect to claims 1, 6-10, 15-18 have been fully considered and are persuasive.  The rejection of claims 1, 6-10, 15-18 has been withdrawn. 




Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            






       With regards to independent Claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20140240381 to Fujimoto discloses a method of operating a printing system according to a printing path schedule, the printing system comprising a duplex loop including a plurality of pitches with each pitch of the plurality of pitches operatively arranged to carry one sheet (paragraph 66; CPU (computer) and RAM (product); paragraph 37-39; Fig. 1 shows print system; paragraph 87, 89-92; Fig. 10 shows print path schedule wherein back side of P1 is printed between first side printing of page P3 and P4 with interval T; paragraph 39, 56, 61-63, 91; reversing unit 16 comprises the duplex loop; Fig. 9 showing the duplex loop having pitches for carrying pages P1, P4, P2), the method comprising:
     receiving, by one or more computer processors, input data related to one or more images to be printed (paragraph 66, 113; print machine 2 controlled by controller 17 having CPU, receives print data (input data) from external PC);
     preparing, by the one or more computer processors, a printing path schedule based on the input data (paragraph 77-80, 86-88, 89-92; Fig. 3 shows print path schedule for one-side print jobs wherein pages are fed continuously with small interval as prepared by controller 17; Fig. 10 shows print path schedule for duplex printing wherein back side of P1 is printed between first side printing of page P3 and P4 with interval T); 
      adjusting, by the one or more computer processors, the printing path schedule (paragraph 96, 104-106; as shown in Fig. 12, page 1-3 is printed immediately after back 

         Examiner agrees with the statement in Remarks (11/23/2020), pages 14-15, regarding the failure of Fujimoto of teaching determination of any delay in the printing system. As stated on page 14 of Remarks, Fujimoto teaches print path scheduling for regular print contents and envelope contents for optimizing the print process as evident in Fig. 12. Further in the Remarks on page 14, it states that Fujimoto allocates interval T and 2T for regular contents and envelope contents respectively. Therefore Fujimoto fails to teach “receiving, by the one or more computer processors, an indication of a delay in the printing system” and “determining, by the one or more computer processors, whether the delay is equal to a multiple of a whole pitch of the plurality of pitches” as claimed in claim 1 because there is no disclosure of determination of a delay in the system of Fujimoto.

          US Patent No. 5335056 to Muramatsu discloses receiving, by the one or more computer processors, an indication of a delay in the printing system (column 5, lines 16-27; program stored in ROM 43 to be executed by CPU 42; column 5, lines 16-25; CPU 42; column 13, lines 35-40; column 15, lines 34-65; column 16, lines 1-20; CPU 42 receives information about the time to shift the developing units as a delay time; if this 

      US Patent No. 5095369 to Ortiz discloses determination of delays and inserting of delays in the print system in terms of skip pitches (column 10, lines 30-67).

       With regards to independent claim 10, see above Statement on Reasons for Allowance for claim 1 since claim 10 discloses limitations similar to claim 1. 

  

        In addition to the teachings of the claims 1 and 10 as a whole, the closest prior art  of record failed to teach or suggest, 
         “determining, by the one or more computer processors, whether the delay is equal to a multiple of a whole pitch of the plurality of pitches; and,
          if the delay is not equal to a multiple of a whole pitch of the plurality of pitches, adjusting, by the one or more computer processors, the printing path schedule”

            Therefore, claims 2-9 and 11-18 are allowable for depending on claims 1 and 10 respectively.



           With regards to independent claim 19, the closest prior art of US Patent Application Publication Pub. No. US 20140240381 to Fujimoto discloses a computer product for operating a duplex printing system according to a duplex printing path schedule (paragraph 66; CPU (computer) and RAM (product); paragraph 37-39; Fig. 1 shows print system; paragraph 87, 89-92; Fig. 10 shows print path schedule wherein back side of P1 is printed between first side printing of page P3 and P4 with interval T), the printing system comprising a duplex loop including a plurality of pitches with each pitch of the plurality of pitches operatively arranged to carry one sheet (paragraph 39, 56, 61-63, 91; reversing unit 16 comprises the duplex loop; Fig. 9 showing the duplex loop having pitches for carrying pages P1, P4, P2), the computer program product comprising:
the program instructions comprising:
      program instructions to receive input data related to one or more images to be printed (paragraph 66, 113; print machine 2 controlled by controller 17 having CPU, receives print data (input data) from external PC);
      program instructions to prepare a printing path schedule based on the input data (paragraph 77-80, 86-88, 89-92; Fig. 3 shows print path schedule for one-side print jobs wherein pages are fed continuously with small interval as prepared by controller 17; Fig. 10 shows print path schedule for duplex printing wherein back side of P1 is printed between first side printing of page P3 and P4 with interval T), wherein the printing patch schedule comprises one of a full burst printing mode and an alternating printing mode 
       program instructions to adjust the printing path schedule (paragraph 96, 104-106; as shown in Fig. 12, page 1-3 is printed immediately after back side page 1-1 is printed, since page 1-3 is size of interval T; when page to be printed next after 1-3 is envelope (PE) the printing path schedule is adjusted in Fig. 12 such that first page of next print data (2-1) is printed before the printing of envelope for the first print data and the envelope is printed after back side of 1-3 is printed).

         Examiner agrees with the statement in Remarks (11/23/2020), pages 14-15, regarding the failure of Fujimoto of teaching determination of any delay in the printing system. As stated on page 14 of Remarks, Fujimoto teaches print path scheduling for regular print contents and envelope contents for optimizing the print process as evident in Fig. 12. Further in the Remarks on page 14, it states that Fujimoto allocates interval T and 2T for regular contents and envelope contents respectively. Therefore Fujimoto fails to teach “receiving, by the one or more computer processors, an indication of a delay in the printing system” and “determining, by the one or more computer processors, whether the delay is equal to a multiple of a whole pitch of the plurality of pitches” as claimed in claim 1 because there is no disclosure of determination of a delay in the system of Fujimoto.




      program instructions to receive an indication of the delay in the printing system (column 5, lines 16-25; CPU 42; column 13, lines 35-40; column 15, lines 34-65; column 16, lines 1-20; CPU 42 receives information about the time to shift the developing units as a delay time; if this time to shift is greater than sheet interval time, then the printing of the next sheet is delayed by half rotation of drum).   




         In addition to the teachings of the claim 19 as a whole, the closest prior art of record failed to teach or suggest, 
          “program instructions to determine whether the delay is equal to a multiple of a whole pitch of the plurality of pitches; and
           program instructions to, if the delay is not equal to a multiple of a whole pitch of the plurality of pitches, adjust the printing path schedule by adding an intentional gap in the printing path schedule, wherein the addition of the delay and the intentional gap is equal to a multiple of a whole pitch”

          Therefore, claim 20 is allowable for depending on claim 19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  






Other Prior Art Cited

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         US Patent No. 5095369 to Ortiz discloses determination of delays and inserting of delays in the print system in terms of skip pitches (column 10, lines 30-67).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


02/11/2021